Citation Nr: 0925330	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-43 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral 
arthritis of the ankles, to include as secondary to the 
Veteran's service-connected residuals of fracture of the 
right and left talus.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to the Veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board decision dated May 2006 affirmed the RO's 
denial of the benefits sought on appeal.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an order dated 
September 2007 the Court granted a Joint Motion filed by the 
parties in the case and returned the case to the Board for 
compliance with the instructions in the Joint Motion.  (The 
Joint Motion also noted that the Board decision denied 
entitlement to a compensable rating for residuals of a right 
little finger fracture and indicated that the parties did not 
wish to disturb that portion of the Board's decision and that 
the appellant abandoned that claim on appeal.)  The Board 
then remanded the case for further development by the RO in a 
March 2008 decision.    

The Board also notes at this time that in June 2005 the 
Veteran submitted a claim for an increased rating for his 
service-connected bilateral ankle disability.  Since a claim 
for an increased rating for his bilateral ankle disability 
has not been adjudicated by the RO, the Board does not have 
jurisdiction to initially consider this claim.  38 C.F.R. 
§ 20.200 (2008).  As such, it is referred to the RO for 
appropriate development and adjudication.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (generally, the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).




FINDINGS OF FACT

1.  Bilateral arthritis of the ankles is causally related to 
the Veteran's service-connected residuals of fracture of the 
right and left talus. 

2.  A chronic left knee disability was not manifested during 
service or for many years after service, nor is it caused by 
or aggravated by the Veteran's service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  Bilateral arthritis of the ankles is proximately due to 
the Veteran's service-connected bilateral residuals of 
fracture of the right and left talus.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

2. A left knee disability was neither incurred in nor 
aggravated by the Veteran's active service, nor is it 
proximately due to the Veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated June 2003, 
July 2003, March 2004, January 2005, April 2005, August 2005, 
March 2008, and April 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  VCAA letters to the appellant were 
provided in June 2003 and July 2003 prior to the initial 
unfavorable decision in September 2003.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the March 2008 and April 2008 letters gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case (SOC) issued in June 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or Supplemental SOC, is 
sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the Veteran submitted new evidence in 
May 2009, but failed to include a waiver of RO consideration 
regarding that evidence.  VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction/RO for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2007).  In this 
case, the new evidence solely addresses the Veteran's 
bilateral ankle disability, which the Board is allowing with 
a full grant of the benefits requested on appeal in the 
decision below.  The Veteran therefore is not prejudiced by 
the lack of RO consideration of the new evidence.  For the 
above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran was afforded a VA examination in May 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
osteoarthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation, specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.   
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

The Veteran contends that his current bilateral ankle 
arthritis and left knee disability were causally related to 
service or to his service-connected disabilities.  The Board 
therefore turns to consideration of both direct service 
connection and secondary service connection.

Service treatment records show an injury to both ankles and 
to one of the Veteran's knees.  A March 1977 record states 
that the Veteran fell 60 feet while rappelling and hurt both 
feet.  The Veteran then complained of pain in both ankles and 
in the right knee, due to the incident.  He could not 
straighten his right knee.  A separate orthopedic record in 
March 1977 also lists the Veteran's fall and provisionally 
diagnosed the Veteran with a severe contusion to both ankles 
and the right knee.  It later states again that the Veteran 
fell two weeks ago and injured both ankles and the right 
knee.  An August 1977 clinical record reported that two weeks 
prior to his admission in March 1977 the Veteran was 
rappelling and fell approximately 60 feet, landing in an 
upright position.  This document reports that the Veteran 
developed pain in his left knee, rather than his right, and 
pain in both ankles.  X-rays showed bilateral osteochondral 
fractures of the talus in the superolateral portions.  The 
examination showed bilateral ankle pain and limited range of 
motion with swelling and tenderness in both ankles.  The 
Veteran was placed in bilateral short leg casts in a non-
weight bearing fashion for approximately 6 weeks.  At that 
time he was taken out of his casts and started on protected 
weight bearing and was then placed in Medical Holding Company 
for a couple months to allow for further healing.  He was 
then sent back to duty on profile.  The Veteran's service 
treatment records show he continued to complain of bilateral 
ankle pain through January 1978.  The Veteran again reported 
ankle pain in June 1978 and August 1978.  

On his service exit examination, report of medical history, 
the Veteran noted swollen or painful joints; however the 
examiner indicated that this note referred to the Veteran's 
ankles.  He failed to mention the Veteran's knees in any 
capacity. On the corresponding report of medical examination, 
the examiner noted the Veteran's lower extremities and other 
musculoskeletal as clinically normal.  

The Veteran was afforded a VA examination in May 2008.  At 
that time, the Veteran reported he had injured his left knee 
in service.  He noted an intermittent history of swelling and 
popping with pain, but without locking. He had worked in 
construction for 23 years.  Upon examination, the left knee 
showed no pain with motion or instability, experiencing only 
tenderness to palpation at the medial joint line and at the 
patella.  X-rays showed no fracture, dislocation, or bony 
destructive lesion.  The examiner diagnosed the Veteran with 
loose body left knee.  He stated that the Veteran has 
clinical evidence of loose body in the knee or meniscus tear.  
The examiner noted that these types of injuries are incurred 
from twisting or from osteochondral defect.  The disability 
is not a condition like arthritis, which could be a result of 
the injuries to the ankles from abnormal weight bearing axis.  
As a result, the examiner opined that it is less likely than 
not that the left knee disorder is related to the initial 
injury in the service or related to the bilateral ankle 
disabilities. 

The VA examination in May 2008 also addressed the Veteran's 
bilateral ankles.  The Veteran noted that he was struck in 
March 2004 by a motor vehicle, resulting in a pilon fracture 
treated with an external fixture.  The Veteran reports pain 
when he stands and walks.  Upon examination, the examiner 
diagnosed the Veteran with residuals of left talus fracture, 
which is healed without event, and residuals of right ankle 
fracture complicated by more recent injury to the right 
distal tibia and fibula.  The examiner compared x-rays taken 
in March 2003 and x-rays taken after the March 2004 motor 
vehicle accident.  The x-rays of the left ankle showed no 
evidence of arthritis.  The May 2008 x-rays of the right 
ankle showed early degenerative changes at the medial 
tibiotalar articulation.  The examiner opined that it is less 
likely than not that the arthritis sustained is related to 
the service injury, but more likely related to the more 
recent injury which would involve intraarticular fracture.  

In November 2008, the Veteran was examined regarding his left 
knee disability.  The examiner did not have service records 
available.  The Veteran reported that in 1977 he fractured 
his left knee.  He also stated he had remained in a 
wheelchair for a year.  He denied any other trauma to his 
left knee, although he gave a history of a motor vehicle 
accident in March 2004 that resulted in the fracture of his 
right tibia and fibula.  An MRI of the left knee in November 
2008 showed a complex tear of the posterior horn of the 
medial meniscus and partial thickness chondromalacia of the 
medial compartment and patella.  The examiner opined that in 
light of the history related to him by the Veteran, he 
believed it is as likely as not that the Veteran's current 
knee problems are related to his injury in the Army in 1977.

In May 2009, the Veteran submitted a statement from the Chief 
of Orthopedic Surgery who had fellowship training in 
Orthopedic Trauma.  This statement confirms that upon x-ray 
examination the Veteran showed mild talonavicular arthritis 
with a dorsal navicular osteophyte and a small osteophyte of 
the posterior process of the talus in the left ankle.  Upon 
x-ray examination of the right ankle, the Veteran showed a 
healed distal tibia and fibular fracture with degenerative 
changes in the ankle joint and also degenerative changes in 
the ankle joint and also an osteophyte on the posterior 
process of the talus.  The examiner remarked that a majority 
of these changes are attributable to the Veteran's trauma 
from 2004; however, an x-ray of the right ankle from February 
2003 also shows a posterior talar osteophyte with mild 
irregularity of the posterior tibio talar joint.  He opined 
that it is more likely than not that the service-connected 
injuries to the Veteran's ankles caused the arthritic changes 
in the talonavicular joint and posterior process of the talus 
in the left ankle, and the arthritic changes in the posterior 
process of the talus and posterior tibio talar joint of the 
right ankle that were present prior to the new injury in 
2004.  


Bilateral Ankles

The Board finds that service connection for bilateral 
arthritis of the ankles is warranted.  The Veteran is 
currently service-connected for the fracture of the right and 
left talus due to the Veteran's sixty foot fall and resulting 
fractured ankles while in service.  The evidence of record 
contains two opinions as to the presence and etiology of the 
Veteran's bilateral arthritis.  

In May 2008, the examiner opined that it is less likely than 
not that the arthritis sustained is related to the service 
injury, but more likely related to the March 2004 motor 
vehicle accident which would involve intraarticular fracture.  
The examiner stated that the x-rays of the left ankle showed 
no evidence of arthritis.  The x-rays of the right ankle 
showed early degenerative changes at the medial tibiotalar 
articulation.  The examiner failed to provide further 
rationale for his opinion.  In addition, the examiner failed 
to address whether the Veteran's current arthritis could have 
been proximately due to the Veteran's service-connected 
disabilities, rather than simply a direct result of the 
incident in service.  

In May 2009, another examiner found it is more likely than 
not that the service-connected injuries to the Veteran's 
ankles caused the arthritic changes in the talonavicular 
joint and posterior process of the talus in the left ankle, 
and the arthritic changes in the posterior process of the 
talus and posterior tibio talar joint of the right ankle, 
which were present prior to the new injury in 2004.  This 
second opinion came from an examiner with fellowship training 
in Orthopedic Trauma.  The examiner diagnosed the arthritis 
based upon x-ray evidence.  The examiner noted particularly 
that although many of the changes may have occurred after the 
March 2004 motor vehicle accident, based upon x-rays from 
February 2003, the arthritis was present prior to the 
accident.  

When considering whether the Veteran's arthritis is 
proximately due to or the result of a service-connected 
disease or injury under 38 C.F.R. § 3.310, only the May 2009 
examiner provided an opinion with full rationale.  The 
positive nexus opinion between the Veteran's arthritis and 
his residuals of fracture of the right and left talus was 
provided by an expert in orthopedic trauma who reviewed his 
service records, his x-rays, lay statements, and the Veteran 
himself.  The Board therefore finds the May 2009 positive 
nexus opinion, stating that the Veteran's current arthritis 
of the ankles was due to his other service-connected ankle 
disability, to be highly probative.  As such, service 
connection for a bilateral arthritis of the ankles as 
secondary to the Veteran's service-connected residuals of 
fracture of the right and left talus is warranted.  

Left Knee

The Board finds that a preponderance of the evidence is 
against the claim for service connection of the left knee.  
The Veteran's service treatment records reported on more than 
one occasion in March 1977 that the Veteran injured his right 
knee after he fell sixty feet.  The Board acknowledges 
however that a single report in August 1977 reports the 
injury had been to the Veteran's left knee.  Therefore, given 
the benefit of the doubt, the Board proceeds in the following 
analysis accepting that the Veteran could have injured either 
knee while in service. 

The evidence of record contains two opinions as to the 
etiology of the Veteran's left knee disability.  Upon review, 
the Board finds that the May 2008 opinion is more probative 
than the November 2008 opinion.  In May 2008, the examiner 
opined that it is less likely than not that the left knee 
disorder is related to the initial injury in the service or 
related to the bilateral ankle disabilities.  He had examined 
the Veteran's service treatment records, x-rays, and the 
Veteran himself, and provided support for his conclusion.  He 
pointed to the type of injury stating that this type is 
incurred by twisting or from osteochondral defect and not 
from a condition like arthritis, which could be a result of 
the injuries to the ankles from abnormal weight bearing axis.  

When providing the November 2008 opinion, the examiner lacked 
the Veteran's service records.  The absence of records in and 
of itself does not discredit an opinion when based upon a 
history consistent with the evidence of record.  Here, 
however, the Veteran proved to be an unreliable historian.  
The Veteran stated that he fractured his left knee and he 
spent a year in a wheelchair.  The service records contradict 
these statements.  There is no evidence of record showing 
that the Veteran fractured his left knee.  On the contrary, 
the Veteran's knee injury is listed simply as painful, while 
the Veteran's ankles are reported as fractured.  In addition, 
the Veteran's service treatment records show that he began 
weight bearing again after 6 weeks and was returned to active 
duty after a few months.  Also, without the service treatment 
records available, the examiner could not determine in his 
own opinion whether the record indicates a left knee injury 
or a right knee injury, as each are reported in 
contradiction.  Regarding the actual opinion provided, the 
examiner failed to provide any medical rationale for the 
conclusion, but rather stated that the opinion was based 
solely on the history related to him, which as seen above was 
not completely accurate.  

In addition to the medical opinions above, the extended 
period of time before complaint of a left knee disability is 
probative of the onset of the disability.  The November 2008 
examiner stated that the Veteran had x-rays of his knee taken 
at the VA from at least 1993, although no record of it 
appears in the claims file.  Even accepting this date to be 
accurate, it still demonstrates that the record contains no 
evidence of left knee complaints or clinical findings for at 
least fifteen years after service, until the alleged x-rays 
in 1993.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Also, the Board also notes at this point that the Veteran 
filed a claim for VA benefits in June 1994 relating to the 
in-service incident.  However, it is significant that he did 
not include the left knee in that claim.  This deficiency 
suggests that the Veteran himself did not believe at that 
time that he had a left knee disability related to service, 
specifically related to his fall while in service, as it 
would be reasonable to assume that he would have included it 
in his VA claim.  

The Board acknowledges the Veteran's belief that his left 
knee disability was due to his in-service injury or his 
service-connected disabilities; however the medical evidence 
shown above supports the opposite notion.  Questions of 
medical causation must be addressed by medical personnel, and 
neither the Veteran, his representative, nor the Board are 
shown to be competent to offer such a medical opinion.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Veteran is certainly competent to testify as to symptoms such 
as pain, which are non-medical in nature; however, he is not 
competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

After reviewing the totality of the evidence, Board must 
conclude that the preponderance of the evidence is against a 
finding of a causal nexus between the Veteran's current left 
knee disability and either service itself or the Veteran's 
service-connected disabilities in any way.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for arthritis of the 
bilateral ankles is warranted.  To that extent, the appeal is 
granted.  

Entitlement to service connection for a left knee disability, 
to include as secondary to the Veteran's service-connected 
disabilities, is not warranted.  To that extent, the appeal 
is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


